UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6691



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


HARVEY J. BREWER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-cv-
02842-AMD; 1:04-cr-00215-AMD-2)


Submitted:   October 17, 2008             Decided:   December 9, 2008


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harvey J. Brewer, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Harvey Brewer, Jr., seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion and his

Fed. R. Civ. P. 59(e) motion for reconsideration.               The orders are

not    appealable    unless   a   circuit     justice   or    judge   issues     a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner    satisfies      this   standard    by

demonstrating       that   reasonable     jurists   would      find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have

independently reviewed the record and conclude that Brewer has not

made   the   requisite     showing.      Accordingly,     although    we     grant

Brewer’s motion to amend his informal brief, we deny a certificate

of appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED


                                      - 2 -